                            UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

JACOB WEBB,                                           §
                                                      §
       Plaintiff,                                     § Civil Action No. 19-4646
                                                      §
vs.                                                   §
                                                      § A JURY IS DEMANDED
HOUSTON COMMUNITY COLLEGE,                            §
                                                      §
       Defendant.                                     §

                          PLAINTIFF’S ORIGINAL COMPLAINT

       If the Houston Community College had judged Jacob Webb based on his capabilities, he

would now be employed as a sergeant in its police department. Jacob Webb was well-qualified

for that position when he applied for that job in the Spring 2017, which the department’s Chief

of Police recognized when he strongly encourged Webb to accept that job. Webb had just retired

from 30 years as a law enforcement officer with the Houston Police Department and his record

was superb. He held a Master Peace Officer’s Certificate and had served for two years on a

highly-selective Fraud Task Force alongside the U.S. Secret Service. He was a qualified law

enforcement instructor and had exactly the credentials and skills that HCC needed to provide

supervision and leadership to the rank and file officers HCC employed. Despite Webb’s superb

credentials, modern medical science, and well-established law, the defendant rejected him for

one reason–he has diabetes, which he controls with insulin. When HCC’s third party contract

physician declared Webb unfit for the job because he used insulin to control his diabetes, Webb

explained to HCC’s Chief of Police that the physician’s conclusion was erroneous on a number

of fronts: it defied common sense, it ignored medical science, and it constituted a flagrant

violation of the Americans with Disabilities Act. But, that did not make any difference to the
defendant; the Chief of Police refused to listen to Webb and refused to even question the

lawfulness or accuracy of what this contract physician declared. And he rejected Webb’s request

to allow another physician, including his own doctor, to provide a written assessment that Webb

was qualified to perform the essential functions of a police sergeant with HCC. Instead, HCC’s

Chief of Police declared that his hands were tied because of HCC’s contract with the third party

with which that physician was associated. Neither Webb’s superior qualifications for the position

nor the law were sufficient in HCC’s assessment to overcome that doctor’s misguided,

uninformed, and intransigent conclusion. HCC’s rejection of Jacob Webb for a police sergeant’s

position violated the law, which has long prohibited employers from relying on stereotypes and

outdated assumptions about people with disabilities, including diabetes.

                                    Jurisdiction and Venue

       1. This case is brought under the the Americans with Disabilities Act (ADA), 42 U.S.C. §

12101 et seq. This Court has jurisdiction of this case according to 28 U.S.C. §§ 1331 and 1343.

       2. The defendant is located in Houston, Texas, and rejected Webb’s employment

application in Houston. Venue is invoked pursuant to 28 U.S.C. § 1391.

                                             Parties

       3. The plaintiff Jacob Webb is an adult resident of Houston, Harris County, Texas.

       4. The defendant Houston Community College is a public university system located in

Houston, Harris County, Texas. It may be served by serving the Office of its General Counsel,

3100 Main St., 12th Floor, Houston, Texas 77002.

                                      Statement Of Facts

       5. Jacob Webb served the City of Houston as a police officer from March 13, 1986, until

January 13, 2017, when he retired. Webb’s 30-year record of service with the Houston Police

                                                2
Department (“HPD”) is basically blemish-free. During those three decades, he worked patrol,

community service, and was a detective for 15 years. In his last two years at HPD, Webb’s skills

and expertise led to his selection to serve on an elite Fraud Task Force that was conducted jointly

with the United States Secret Service.

       6. Webb has held a Master Police Officer Certification. And, at the time he applied for a

sergeant’s position with the HCC Police Department in early 2017, he was also qualified under

Texas law as a detective, is a state instructor for peace officers. And, Webb has a bachelor’s

degree in Criminal Justice and a master’s degree in Sociology/Criminology.

                      Webb’s Application and Interview for the Position

       7. In early 2017, Webb learned from a friend that there was a job opening for a

supervisory police sergeant at HCC, information that he confirmed by viewing HCC’s website.

The position described was one that Webb thought well-suited to his skills and experience as he

had specific knowledge of the jurisdiction through his previous experience with HPD.

       8. According to the job description issued by HCC, the sergeant’s position available at

HCC’s police department was one that required the applicant be a licensed peace officer, which

Webb was. This was a supervisory position to be filled by an experienced law enforcement

officer, which Webb most certainly was. As HCC described it, the person who filled the position

would be expected to “work[] closely with college administrators and conduct[] criminal

investigations as needed.” Other essential duties included the requirement to “assess the conduct

and quality of your officers' work and recommend positive corrective action when necessary;

schedule work assignments; listen and discuss issues; and provide officers with the

administrative and technical support they need.” Webb had all the necessary skills and expertise

to perform those job functions–and more, with or without reasonable accommodation.

                                                 3
       9. Webb then submitted his application for the position via the internet. Thereafter, Webb

met with a background investigator from HCC’s police department, and he signed forms

authorizing HCC to obtain copies of his law enforcement employment records from HPD and

from the Texas Commission on Law Enforcement (“TCOLE”). That individual also instructed

Webb to submit to a physical examination as part of the application process, which was to be

conducted by a physician at a private business enterprise, Concerta. He gave Webb blank copies

of a TCOLE form L-2. The form was one Webb was to take with him for the physician at

Concerta to complete. The L-2 is a TCOLE form completed by a physician whenever a

prospective peace officer submits to an approved physical examination.

       10. Before meeting with the background investigator, Webb interviewed personally with

HCC’s Chief of Police Greg Cunningham. During that discussion, Chief Cunningham advised

Webb that he needed his help in retaining his officers because a lot of his younger officers were

leaving the agency. Webb was impressed; he knew people who worked there as officers and

respected them and was confident that he could provide valuable service to HCC.

       11. At the conclusion of the interview, Chief Cunningham informed Webb that HCC

needed Webb in that position and stated further that he (Cunningham) wanted to “expedite”

Webb through the application process.

             Mr. Webb’s Physical Examination and the Physician’s Conclusion

       12. On March 1, 2017, Webb reported to the business facility operated by Concerta for

the physical examination he was ordered to undergo.

       13. On information and belief, Concerta is a private enterprise that offers its services to

employers for such medically-related services as physical examinations, drug testing, medical

surveillance screening, and treatment for on-the-job injuries. According to its website, Concerta

                                                 4
specifically advertises its expertise in providing physical examinations for commercial truck

drivers – examinations that are carefully regulated by the Department of Transportation.

       14. The physician who conducted Webb’s physical examination was Dr. Nguyen. Dr.

Nguyen had before him Concerta’s own form on which the results of a physical examination are

recorded, and a blank L-2 form. On information and belief, Dr. Nguyen noted in his records that

Webb had no limits (“NL”) with regard to all identified physical attributes/abilities–everything

from Webb’s head, face, and eyes to his lungs, heart, knees, thyroid, cervical spine, and beyond.

       15. During the examination, however, Dr. Nguyen asked whether Webb had diabetes and,

when Webb responded in the affirmative, Dr. Nguyen asked what type–whether it was type one

or type two. After Webb stated that he had type two diabetes, Dr. Nguyen asked whether he

controlled it with oral medications and Webb responded “no,” explaining that he took insulin

injections as needed based on his blood sugar readings.

       16. After completing the physical examination, Dr. Nguyen left the examination room,

returning a few minutes later. He informed Webb that he could not sign the L-2 form for Webb

to be a peace officer because Webb used insulin instead of taking pills to control his diabetes,

and then said that Webb could pass out while driving because of low blood sugar, or that he

might not be able to eat regularly while working. At first, Webb thought that Dr. Nguyen was

kidding him. When Dr. Nguyen said that “no,” he was not kidding Webb advised him that he

currently held a Master Peace Officers license, that he had just completed 30 years as a police

officer with HPD, and that he had not once had any medical problems while driving due to his

diabetes.

       17. Webb also informed Dr. Nguyen that he believed that the physician’s decision

violated the law. In response, Dr. Nguyen stated that he did not care who Webb had previously

                                                 5
worked for and refused to engage in any discussion with Webb about either the job he was

seeking or the jobs he had previously held.

       18. At no time did Dr. Nguyen ask Webb what his duties and responsibilities would be at

HCC, and Webb did not have a job description from HCC that he could show Dr. Nguyen. But,

Dr. Nguyen told Webb that he had called the HCC police department to ask whether Webb was

going to be driving a police car, that he had spoken with Chief Cunningham and his assistant,

another HCC employee, Viola Pinesette, and that he had been told that, “yes,” Webb would be

driving a vehicle as part of his job at HCC.

       19. While Webb informed Dr. Nguyen that there was no difference in effect between

taking oral medications for his diabetes and using insulin injections to control his blood sugar

level, Dr. Nguyen refused to listen. He instead told Webb that, if Webb were to have a wreck in

a police car, it would be his [Dr. Nguyen’s] responsibility. Dr. Nguyen then refused to sign the

TCOLE form L-2.

       20. After that frustrating experience, Webb immediately called and spoke with Chief

Cunningham, telling him what Dr. Nguyen had said: that he was “disqualified” from the position

of peace officer at HCC because he took insulin to control his diabetes. Webb also informed

Chief Cunningham that Dr. Nguyen’s conclusion was a violation of the law. In response, Chief

Cunningham instructed Webb to go get the psychological examination as he had been previously

directed to do, so as to have a completed form L-3. When Webb asked Chief Cunningham

whether he would allow Webb’s own physician to complete the form L-2, Chief Cunningham

responded in the negative, saying that if Dr. Nguyen would not “pass” him, then he could not

have the job.



                                                 6
       21. A day or so later, HCC asked Webb to provide him a copy of his “old L-2.” While

HCC already had signed authorizations to obtain that record directly, Webb knew that such a

document existed in HPD’s files and so asked his former employer for a copy of it.

       22. On Chief Cunningham’s instruction, Webb also submitted to a psychological

examination by an individual designated by HCC. At the conclusion of that examination, the

licensed professional informed Webb that he had passed the examination, and that a completed

form L-3 reflecting the positive results would be immediately forwarded to HCC’s police

department.

       23. Webb personally delivered a copy of the L-2 he obtained from HPD to Chief

Cunningham’s assistant, Viola Pinesette. When Ms. Pinesette questioned the form, Webb

promptly sought a copy from TCOLE, and then forwarded that to her on or about March 9, 2017.

       24. On or about March 10, 2017, however, Ms. Pinesette called Webb and informed him

that Chief Cunningham had decided to “move on,” and that he had offered the sergeant’s

position to the “next candidate.” Webb, in other words, did not get the job.

                       Violations of the Americans with Disabilities Act

       25. Webb is a qualified individual with a disability. He was fully qualified for the

sergeant’s position that he sought with HCC’s police department in 2017 and was more than

capable of performing that job with or without reasonable accommodation.

       26. Webb did not get the sergeant’s job at HCC’s police department because of his

disability, which is a reason that is unlawful under the ADA. No individual is disqualified from a

law enforcement position simply because he or she uses insulin to control his or her diabetes.

The law requires that individual assessments be made before a person can be denied an



                                                 7
employment position simply because he or she has diabetes, and/or simply because of the means

the individual chooses to control his or her blood sugar.

       27. HCC’s requirement that Webb obtain an L-2 form from Concerta attesting to his

physical abilities to perform the job he sought at HCC was unlawful. At the time of his

application for employment for the sergeant’s position at HCC’s police department, Webb had

been retired from HPD fewer than 180 days. Accordingly, under Texas law at the time, Webb

was an individual with less than a 180-day break in service who already held a valid, active

license appropriate to the position he sought. As such, it was improper for HCC to even require

that Webb submit to a physical examination. HCC’s demand that Webb undergo an unnecessary

physical examination was an improper demand on the basis of a disability, all without any

business necessity. See 42 U.S.C. § 12112(b)(3), (b)(6), and (d)(4)(A).

       28. The refusal of Dr. Nguyen with Concerta to sign the L-2 form attesting to Webb’s

physical ability to perform the job of a sergeant with HCC’s police department is unlawful. And,

HCC’s reliance on the position stated by Dr. Nguyen is also unlawful. HCC was the employer

and Dr. Nguyen’s refusal to sign Webb’s L-2 form is not something behind which HCC can

hide. HCC, as the employer, is responsible for ensuring that its employment decisions, including

its hiring decisions, are not unlawful under the ADA. See 42 U.S.C. § 12112(b)(2).

       29. HCC’s illegal acts caused Webb damages, including economic and compensatory

damages such as mental anguish and the loss of enjoyment of life.

       30. HCC’s conduct violates the Americans with Disabilities Act, which prohibits

discrimination in employment on the basis of disability. Nor can HCC contract out of its

obligations under the ADA by allowing Concerta’s physician to subject individual applicants for

employment to engage in discrimination that violates the ADA. 42 U.S.C. § 12112(b)(2). The

                                                 8
ADA defines disability discrimination as participating in a contractual arrangement that results

in disability discrimination. Id. The ADA also defines unlawful discrimination as utilization of

qualification standards that screen out or tend to screen out those with disabilities. HCC has

violated these provisions be contracting out fitness for duty decisions and by using qualifications

standards that screen out those with disabilities.

        31. Webb timely filed a charge of discrimination to challenge the disability

discrimination he suffered by HCC, and the EEOC issued a letter authorizing Webb to file a

lawsuit against HCC based on that charge of discrimination. Webb timely files this lawsuit after

receipt of that right to sue letter.

                                              Damages

        32. The damages suffered by the plaintiff include actual and compensatory damages for

the injuries suffered at the hands of the defendant, including, but not limited to, economic and

compensatory damages.

                                          Relief Requested

        The plaintiff asks this court to enter a judgment:

        1. Declaring that the acts and practices complained of in this Complaint are in violation

of the Americans with Disabilities Act;

        2. Enjoining and permanently restraining these violations of law;

        3. Directing the defendant to pay the plaintiff actual and compensatory damages that he

suffered, past and future, in an amount to be determined;

        4. Providing further equitable relief to clear the plaintiff’s record, and to ensure that

HCC does not violate the legal rights of other applicants for employment;



                                                     9
       5. Awarding the plaintiff pre-judgment interest on the amounts owed at the maximum

rate allowed by law;

       6. Awarding the plaintiff the costs of this action, together with reasonable attorneys' fees

and expert witness fees;

       7. Awarding the plaintiff post-judgment interest on the amount of judgment until paid at

the maximum rate allowed by law; and

       8. Awarding plaintiff such other relief, legal or equitable, as may be warranted.



                                                     Respectfully submitted,

                                                     s/ Margaret A Harris
                                                     Margaret A. Harris*
                                                     Federal Bar No. 09081400
                                                     State Bar No. 87

                                                     Paul R. Harris
                                                     Federal Bar No. 897365
                                                     State Bar No. 24059905

                                                     Butler & Harris
                                                     1007 Heights Boulevard
                                                     Houston, Texas 77008
                                                     (713) 526-5677
                                                     Fax (888) 370-5038

                                      *Attorney in charge for Plaintiff

                                                     Counsel for the Plaintiff




                                                10
